—Appeal unanimously dismissed, without costs. Memorandum: While, on the record before us, the order appealed from appears to have been properly made, we do not affirm it for the reason that the appellant as one of three surviving executors cannot take an effective appeal without participation therein of his coexeeutors (Matter of Luckenbach, 278 App. Div. 114, 119, 120, revd. 303 N. Y. 491, 496) and for the further reason that he is not under the circumstances an aggrieved party (Isham v. New York Assn. for Poor, 177 N. Y. 218; Bryant v. Thompson, 128 N. Y. 426; Matter of Cannan, 278 App. Div. 742). (Appeal from order and judgment of Niagara Surrogate’s Court vacating order granting right of election.) Present — ■ Marsh, J. P., Gabrielli, Moule, Bastow and Henry, JJ.